DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
The preliminary amendment filed February 6, 2020, has been entered. Claims 1-10 remain pending in this application.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 14, it appears that double brackets have been omitted after “[[(34)” to show deletion of the reference character. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the progressive mechanical waves” in line 7. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear whether the limitation “centering it” in line 24 refers to centering the machine tool, the transducer, or the second electrode, rendering the scope of the claim indefinite. Additionally, the limitation “a portion of the upper conductive layer arranged in the free upper conductive layer” renders the claim indefinite, because it is unclear whether “the upper conductive layer” and “the free upper conductive layer” refer to the same layer. Claims 2-8 are rejected in view of their dependency from claim 1.
Claim 9 recites the limitation “the progressive mechanical waves” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear whether “it” in line 18 refers to the transducer, the lower conductive layer, or the first electrode, rendering the scope of the claim indefinite. 
Claim 10 recites the limitations “the electronic processing” in line 3 and “the differences” in line 5. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bottarelli et al. (US Patent No. 5,095,433, hereinafter Bottarelli) in view of Mouri et al. (US Patent Pub. 2017/0069821, hereinafter Mouri).
Regarding claim 9, Bottarelli discloses (Fig. 1) a device (target reporting system 10; col. 2, lines 34-39) for locating an impact (col. 2, lines 50-54) including: an interactive surface (target sheet 12) having a front face for receiving an impact (col. 2, lines 46-47), and at least three transducers (piezoelectric sensors 16, 18, 20; col. 4, lines 8-16) distributed and attached around respective central positioning points (i.e., the center of the respective sensor 16, 18, 20, Fig. 1; col. 4, lines 34-40) against the front face or a rear face of the interactive surface (col. 2, lines 38-39, “affixed to the surface of the target sheet 12), designed to capture progressive mechanical waves propagating in the interactive surface (12) from the impact and transform them into electrical signals (col. 2, lines 58-67). 
Bottarelli is silent with respect to the structure of the transducers. However, in the art of piezoelectric transducers for reception of sound waves and output of electrical signals, Mouri teaches a piezoelectric transducer (101, Figs. 1-2; see para. 0003, 0033-0034, and 0044) having a lower conductive layer forming a first electrode (lower electrode 3) through which the transducer (101) is attached against a face of a substrate (support layer 2), a piezoelectric intermediate layer (piezoelectric layer 4) and a free upper conductive layer (including upper electrode 5 and heater 6 made of the same conductive film material; see para. 0038, lines 1-2, and para. 0041, lines 6-11) intended to form a second electrode (upper electrode 5), wherein the free upper conductive layer (5, 6) of the transducer (101) includes a layer portion (5) 
Regarding claim 10, the modified Bottarelli teaches the claimed invention substantially as claimed, as set forth above for claim 9. Bottarelli further teaches a leisure or sportive firing range (Fig. 1) including the device for locating an impact, as discussed above for claim 9, further comprising a central unit (control-and-transmitter unit 22; col. 2, lines 39-41) for electronic processing of the electrical signals provided by the three transducers (16, 18, 20; col. 2, line 60-col. 3, line 40) designed for locating an impact through an analysis of differences in propagation times of progressive mechanical waves coming from the impact to the transducers (col. 3, lines 3-37); and at least one target representation (target image 14; col. 2, line 4) intended to be displayed in a plane of the interactive surface (12) of the device for locating an impact (as shown in Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/337,204 in view of Mouri.
Regarding claim 9, copending claim 1 recites a device for locating an impact comprising an interactive surface for receiving an impact and at least three transducers distributed against the interactive surface to capture progressive mechanical waves propagating in the interactive surface and transform them into electrical signals. Although the copending claims are silent with respect to the design of the transducers, Mouri teaches a piezoelectric transducer (101, Figs. 1-2; see para. 0003, 0033-0034, and 0044) having a lower conductive layer forming a first electrode (lower electrode 3) through which the transducer (101) is attached against a face of a substrate (support layer 2), a piezoelectric intermediate layer (piezoelectric layer 4) and a free upper conductive layer (including upper electrode 5 and heater 6 made of the same conductive film material; see para. 0038, lines 1-2, and para. 0041, lines 6-11) intended to form a second electrode (upper electrode 5), wherein the free upper conductive layer (5, 6) of the transducer (101) includes a layer portion (5) forming the second electrode (5) centered on a central positioning point of the transducer (para. 0038, lines 1-4) and electrically insulated from another peripheral portion (6) of the free upper conductive layer (para. 0041, lines 3-6, “the upper electrode 5 … and the heater 6 are electrically insulated from each other”). As noted above, the limitation “by a machining carried out at least as far as the piezoelectric intermediate layer of this transducer” in lines 17-19 is a product-by-process limitation. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on 
claim 10, copending claim 6 recites a sports shooting facility (i.e., a sportive firing range) including the device of copending claim 1, as discussed above for claim 1. Copending claim 1 recites a processor (i.e., a central unit) that receives electrical signals from the transducers and electronically processes the signals to locate an impact through an analysis of the differences in propagation times of progressive mechanical waves coming from the impact to the transducers (as described in copending claim 1, lines 9-12). Copending claim 6 recites a target with an interactive surface, which is understood to correspond to the target representation displayed in a plane of the interactive surface as recited in instant claim 10.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Bottarelli, as discussed above for claim 9. (Other similar devices include Rousseau, FR 2,682,608 A1; Scheck, US 6,367,800; Devige, US 6,933,930; Hughes, US 7,685,862; and Mraz, US 8,356,818.) As discussed above, Bottarelli teaches a device for locating an impact comprising an interactive surface and at least three transducers. With respect to the method of manufacturing such a device, Bottarelli further discloses determining a central positioning point for each transducer (col. 4, lines 34-40) and attaching each transducer to the surface of the interactive sheet around the central positioning point of the respective transducer (col. 4, lines 17-30). The examiner notes that it is conventional for a piezoelectric transducer such as those disclosed by Bottarelli to include a lower conductive 
Bottarelli does not disclose a step of machining the free upper conductive layer of at least one of the transducers using a machine tool at least as far as the piezoelectric intermediate layer, following the attaching step, in order to form the second electrode centered around the central positioning point. As disclosed by Applicant, the addition of the machining step following the attaching step is advantageous for more precisely controlling the position of the electrodes on the interactive surface to improve the precision of the impact location function of the device (see specification, pg. 5, lines 7-16).
Kobayashi et al. (US Patent No. 5,936,207; hereinafter Kobayashi) describes a method of improving the precision of positioning electrodes on an interactive surface (col. 1, lines 50-60; col. 2, lines 25-39; Figs. 10A-D) by etching an upper conductive layer (6’) to form the uppermost electrodes (6a-d; col. 6, lines 10-22). Unlike the claimed method, however, Kobayashi teaches forming upper and lower conductive surfaces (6’) all over both faces of the interactive surface, which is itself piezoelectric, then etching the upper conductive surface (6’) to form the uppermost electrodes (6a-d). Kobayashi does not teach attaching transducers each having a lower conductive layer, a piezoelectric intermediate layer, and a free upper conductive layer, around predetermined central positioning points on the front or rear face of the interactive surface and then subsequently machining the free upper conductive layer of at least one of the attached transducers. The examiner finds no teaching in the prior art to suggest modifying Bottarelli or the other cited references to yield the invention as recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        


/July 21, 2021/